Citation Nr: 0013323	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with history of lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from April 1983 to January 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



REMAND

In October 1999, the veteran submitted to the Board 
additional medical evidence that pertains directly to his 
claim for an increased rating for his service-connected low 
back disorder.  This evidence has not been reviewed by the 
RO, nor do the forwarding documents include a waiver by the 
veteran of such review.

Governing regulations require in such circumstances that the 
claim be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  38 C.F.R. 
§ 20.1304(c) (1999).  Accordingly, this case is REMANDED for 
the following:

The RO should review the medical records 
dated between July 1999 and October 1999 
that were submitted by the veteran 
directly to the Board, with regard to his 
claim for an increased rating for his 
service-connected low back disorder.  The 
RO should then furnish him and his 
representative with an SSOC, and with a 
reasonable period of time within which to 
respond thereto.  Thereafter, if 
appropriate, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




